Citation Nr: 0844952	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board notes the veteran also perfected an appeal as to a 
claim of entitlement to service connection for major 
depressive disorder (MDD), claimed as secondary to his 
service-connected low back disability.  During the pendency 
of this appeal, the claim was granted in a June 2008 rating 
decision.  Accordingly, the claim is considered substantiated 
and is no longer before the Board here.

The case was brought before the Board in July 2007, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him VA 
examinations. The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran's low back disabilities are manifested by chronic 
lumbosacral strain, chronic pain, decreased motion, stiffness 
and degenerative disc disease (DDD), confirmed by x-ray; 
however, range of motion of the lumbar spine has been 
consistently mild with forward flexion of the lumbar spine 
averaging 70 degrees and there have been no neurological 
findings, incapacitating episodes, gait abnormality, or 
impairment of motor skills, muscle function, or strength.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  


The notice requirements were met in this case by a letters 
sent to the veteran in May 2003, March 2006 and July 2007.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  The March 2006 and 
July 2007 letters told him how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a May 2003 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
increased in severity, as required by element (1).  March 
2006 and July 2007 letters indicated to the veteran 
specifically how disability ratings and effective dates are 
determined, as required by element (3).  All letters included 
examples of specific types of evidence that would 
substantiate his claim.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the April 2008 
VA examination performed in association with this claim.  The 
veteran provided statements in April 2008 and within other 
private treatment records in which he details the impact of 
his disability on his daily and occupational life.  The Board 
finds that the notice given, the questions directly asked and 
the responses provided by the veteran both at interview and 
in his own statements show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life, as required 
under elements (1) and (4).  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first, third and fourth 
elements of Vazquez-Flores are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for a musculoskeletal disability of the 
lumbar spine.  As will be discussed below, his disability is 
rated under Diagnostic Codes 5295, which rates the disability 
based on limitation of motion of the spine as well as other 
objective manifestations.  The veteran was provided range of 
motion testing in September 2003 and April 2008 and both 
examiners detailed all objective manifestations of the 
veteran's low back disability and thus the veteran was given 
actual notice of what was necessary to demonstrate a worsened 
condition.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Further, the veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2003 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's low back since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim. 

Increased Rating (Low Back)

The veteran alleges his low back disability has caused him 
constant and dehabilitating pain for years, ultimately 
requiring his retirement in October 2002. 

As a preliminary matter, the Board notes the veteran's claim 
was previously remanded to afford the veteran a new VA 
examination in regard to his low back disability in part to 
determine whether the veteran's degenerative disc disease 
(DDD) was a manifestation of his service-connected 
lumbosacral strain or otherwise related to military.  Prior 
VA examiners relied on inaccurate facts in rendering their 
opinions.  In June 2001, for example, a VA examiner opined 
the DDD is unrelated to his in-service injury.  This opinion 
was based on the incorrect presumption that the veteran 
merely injured his back once in the military whereas, the 
examiner opined, the veteran's DDD was caused by numerous 
smaller injuries.

As explained in the Board's prior remand, the veteran's 
service medical records clearly indicate more than one in-
service low back injury/incident.  The veteran was first 
treated for back sprain in November 1972.  He was also 
hospitalized in September 1975 and again in February 1976 for 
back pain.  Back pain complaints and treatment are noted 
throughout the veteran's military history, to include 
November 1972, December 1972, April 1975, August 1975, 
September 1975, February 1976 and March 1976.  

No VA examiner seems to have accurately reflected the 
veteran's pertinent medical history in regard to his low 
back.

In September 2003, a VA examiner linked the veteran's chronic 
pain to DDD, but curiously did not find any confirmation of 
the veteran's low back injury in the veteran's medical 
records.  

After the Board's remand, the RO afforded the veteran an 
additional VA examination in April 2008.  Although claiming 
to have reviewed the claims file, the examiner again 
inaccurately indicated the veteran suffered one, single in-
service injury in 1976 for nontraumatic back pain and back 
sprain.  The examiner opined the veteran's DDD is "a chronic 
process and cannot be attributed to initial lumbar sprain."  
A medical opinion based on incorrect factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).

Generally, the Board is obligated by law to ensure that the 
RO complies with its directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case, although the last VA 
examination did not proffer a probative opinion (for reasons 
explained above), remanding this issue again would serve no 
useful purpose.  As will be explained more thoroughly below, 
even presuming the veteran's DDD is part of his service-
connected low back disability, he would still not be entitled 
to a higher rating.  The Board emphasizes the issue of 
whether the veteran's DDD is part of his service-connected 
low back disability is not being conceded.  Rather, for 
purposes of this opinion, the Board will take into account 
the manifestations thereof to avoid any prejudice to the 
veteran.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

If VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet.App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  In Hart V. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.

The veteran is currently rated as 10 percent disabling for 
lumbosacral strain.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Since this claim was initiated in March 2003, just prior to 
the regulation changes, the Board will evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO did not explicitly consider or advise the veteran of 
the old regulations as they existed prior to September 26, 
2003.  Rather, the RO advised the veteran of laws that 
existed prior to September 23, 2002, which are not relevant 
here because the veteran filed his claim in March 2003.  When 
the Board addresses an issue that was not addressed by the 
RO, consideration must be given to whether the veteran will 
be prejudiced by the Board's consideration of the issue in 
the first instance. See VAOPGCPREC 16-92 (1992).  Here, the 
Board concludes that even though the veteran has not been 
provided notice of the statutory and regulatory changes for 
low back disabilities, his due process rights are not 
violated by this Board decision. As will be explained more 
thoroughly below, neither version of the regulation is more 
favorable to his claim, and his claim must be denied 
regardless of the criteria under which it is considered.  The 
Board finds no prejudice because the review here is more 
thorough than that of the RO, since the RO did not explicitly 
consider the old and new rating criteria of low back 
disabilities. As will be explained, there simply is no basis 
for assignment of a higher evaluation.

In the February 2004 rating decision the veteran was rated 
under the current general rating formula for diseases and 
injuries of the spine for lumbosacral strain. 

Prior to September 26, 2003, however, lumbosacral strain 
could be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).   A rating of 10 percent was warranted where the 
condition included characteristic pain on motion, 20 percent 
was assigned where the condition included muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, and 40 percent was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Forty percent was the highest rating available under 
Diagnostic Code 5295.  See id.  

Spine conditions could also be rated under Diagnostic Code 
5292 for limitation of motion.  Under DC 5292 a 10 percent 
rating was warranted if limitation of motion was slight, 20 
percent if moderate, and 40 percent if severe.  38 C.F.R. § 
4.71a.  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Spine conditions could also be rated under the criteria for 
intervertebral disc syndrome, Diagnostic Code 5293.  
Diagnostic Code 5293 provided for a 10 percent rating where 
intervertebral disc syndrome was manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
was warranted where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) also allowed the veteran to be rated separately for 
musculoskeletal and neurological manifestations under 
appropriate diagnostic codes if it would result in a higher 
combined evaluation for the disability.

As mentioned above, there were changes in the applicable law 
effectuated September 26, 2003. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar and cervical spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  The General Rating Formula for Diseases and Injuries 
of the Spine provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.
 
The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4) provides that the 
rater is to round each range of motion measurement to the 
nearest five degrees.  Note (5) provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) provides that disability of the 
thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a.

The criteria for intervertebral disc syndrome as set forth 
under the former 5293, has been reclassified under Diagnostic 
Code 5243, and remains relatively unchanged as an alternative 
to rating that disability under the General Rating Formula 
for Diseases and Injuries of the Spine.

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

In this case, regardless of the time period, the Board finds 
that the veteran's lumbar spine disability does not warrant 
an increased rating.

In reaching this conclusion, the Board finds the most 
probative evidence to be the reports of VA examinations 
conducted in regards to the spine in September 2003 and April 
2008.  

VA outpatient treatment records from 2003 to 2008 indicate 
on-going treatment for the lumbar spine, to include steroid 
injections for pain management.  The treatment records 
reflect diagnoses of DDD, spondylosis, chronic low back pain 
and disk bulges.  

The veteran was afforded a VA examination in September 2003 
where the examiner indicated limited forward flexion to 70 
degrees and extension to 10 degrees.  No further limitation 
on repetition was noted.  The examiner diagnosed the veteran 
with chronic low back strain secondary to DDD and 
degenerative joint disease, evidenced by x-ray.  The examiner 
also noted the veteran's complaints of stiffness and constant 
pain, but found no evidence of muscle spasm, weakness, 
neurological manifestations or any other complication.  

Thereafter, VA outpatient treatment records indicate the 
veteran suffered a stroke in 2005, unrelated to his low back 
condition, regrettably leaving the veteran wheelchair bound.  
He was treated for coccyx pain in November 2006, but this was 
determined to be due to being wheelchair bound because of the 
stroke rather than as a manifestation of his low back 
disability.

Most recently, the veteran was afforded a VA examination in 
April 2008 to ascertain the current severity of the veteran's 
low back disability.  The VA examiner again noted the 
veteran's main diagnoses to include chronic back sprain and 
DDD.  Range of motion testing was difficult because of the 
veteran's stroke residuals, but the examiner indicated 
forward flexion limited to 70 degrees.  Extension could not 
be tested. The examiner also noted the veteran did not have 
radiating pain and neurological testing was within normal 
limits.  The veteran's main limitations, according to the 
examiner, were due to his stroke residuals and not his low 
back disability. 

According to the evidence, factoring out the manifestations 
due to the veteran's non-service connected stroke, the 
veteran's lumbar spine disability is primarily manifested by 
chronic pain and some limitation of motion.  Again, the Board 
will also take into account the veteran's DDD for purposes of 
this opinion only, but the medical evidence does not indicate 
the veteran's DDD is part of his service-connected 
disability.  

The veteran's limited motion findings do not warrant a rating 
greater than 10 percent under the new General Rating Formula 
for Diseases and Injuries of the Spine.  The Board further 
finds that the criteria for increased ratings under the old 
criteria of DC 5292 for moderate limitation in the lumbar 
spine and DC 5295 for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position are also not met.  Indeed, the medical 
evidence specifically indicates no evidence of muscle spasm. 

The Board notes that the veteran's functional loss was 
considered, as the medical evidence shows that the veteran 
has consistently complaints of pain in the low back.  
38 C.F.R. §§ 4.40, 4.45.  However, the range of motion 
findings indicated during his most recent VA examination in 
April 2008 reportedly took limitation caused by pain into 
account.  Thus, the degree of additional limitation caused by 
pain is already contemplated in the disability ratings 
currently assigned.  That examiner further concluded that 
range of motion was not further limited by fatigability, 
incoordination, or repetition.  Rather, the veteran's limited 
mobility was solely due to the residuals of his non-service 
connected stroke.  There is otherwise no evidence of 
impairment of motor skills, muscle function, or strength.  
Consequently, the Board finds that a higher disability rating 
based on functional loss is not warranted.

Furthermore, the April 2008 examiner indicated no periods of 
incapacitation due to the lumbar spine during the past year, 
and the evidence does not otherwise demonstrate such 
episodes.  Thus, an alternative rating based on 
incapacitating episodes is not warranted.  The veteran denied 
pain radiating into lower extremities from lumbar spine and 
neither examiner found no objective evidence of neurological 
manifestations.  The evidence does not otherwise show that 
his disability is manifested by neurological abnormalities, 
including bowel or bladder problems.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected lumbar spine disability under 
either the new or old criteria.  There is no reasonable doubt 
on this matter that could be resolved in his favor.  The 
Board has considered all potentially applicable diagnostic 
codes, as discussed above.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  In this case, the Board finds 
no provision upon which to assign higher ratings for the 
veteran's low back disability throughout the claims period.  
See Hart.

ORDER

Entitlement to an increased rating greater than 10 percent 
for lumbosacral strain is denied.


REMAND

The veteran alleges he worked as an engineer up until October 
2002 when he was laid off for poor performance due to his low 
back condition.  He alleges the severity of his service-
connected conditions renders him unemployable.

Regrettably, the TDIU claim must once again be remanded; the 
RO did not follow the prior remand instructions.  The Board 
is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claims in July 
2007, it was, in part, for the purpose of ensuring full and 
complete VCAA notice, clarifying and developing additionally 
raised claims that are inextricably intertwined with the TDIU 
claim on appeal and to obtain any and all relevant, 
identified records.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The claim was previously remanded, in part, to ensure the 
veteran received proper notice of the evidence needed to 
substantiate his claim.  A new VCAA letter was sent to the 
veteran in July 2007.  The letter, however, did not include 
an explanation of the evidence necessary to substantiate a 
TDIU claim. 


The last Statement of the Case (SOC) adjudicating the 
veteran's claim was in November 2006.  If a SOC is prepared 
before the receipt of further evidence, a supplemental 
statement of the case (SSOC) must be issued to the veteran, 
as provided in 38 C.F.R. § 19.31, unless the additional 
evidence is duplicative or not relevant to the issue(s) on 
appeal.  38 C.F.R. § 19.37(a).  

In this case, after November 2006, the RO obtained additional 
VA outpatient treatment records indicative of on-going 
treatment for the veteran's service-connected conditions and 
April 2008 VA examinations regarding the veteran's service-
connected conditions.  

The Board notes, the TDIU claim was listed in the June 2008 
Supplemental SOC (SSOC), but the claim was not actually 
adjudicated.  Rather, the RO "deferred" the issue until 
resolution of all inextricably intertwined issues.  The RO, 
thereafter, issued a rating decision dated June 2008 granting 
the veteran service connection for Major Depressive Disorder 
(MDD).  Clearly the VA outpatient treatment records, VA 
examinations and the additional service-connected condition 
are relevant to the determination of the TDIU.  No additional 
SSOC was issued and, therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a supplemental statement of the case.

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is currently service-connected for major 
depressive disorder (MDD), rated 30 percent disabling, and 
lumbosacral strain, rated 10 percent disabling.  These 
disabilities were last assessed in April 2008.  The April 
2008 psychiatric examination, however, was done without 
review of the claims folder.  Neither examination provided a 
specific discussion or medical opinion with regard to the 
likelihood that the veteran's service-connected disabilities 
render him unemployable.  Accordingly, new examinations are 
warranted.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to total disability based on 
individual unemployability.  The veteran 
should also be advised to submit any 
pertinent evidence in his possession. 

2.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the veteran's service-
connected disabilities from the VA Medical 
Center in Heartland/Kansas City, Missouri 
for the time period May 2007 to the 
present. Any negative responses should be 
documented in the file.

3. The RO/AMC should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it contains 
important historical data.

4.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical and/or 
psychiatric examination(s) to determine 
the nature and extent of all disabilities 
from which the veteran is now suffering 
therefrom.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  The 
examiner should give detailed clinical 
findings of any symptomatology found, and 
that examiner should render an opinion 
whether the service-connected disabilities 
prevents the veteran from being gainfully 
employed, or whether a nonservice-
connected disability (or disabilities) 
prevents the veteran from being gainfully 
employed.  The examiner should clearly 
outline the rationale for any opinion 
expressed.

4. After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of TDIU.  
The RO must consider all applicable laws 
and regulations, including but not limited 
to, consideration of referring the case 
for extra-schedular consideration.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
claim of TDIU should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


